UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-2362


In re: HENRY T. SANDERS,

             Petitioner.



                On Petition for Writ of Mandamus. (8:16-cv-03417-TDC)


Submitted: March 22, 2018                                         Decided: May 29, 2018


Before NIEMEYER, TRAXLER, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry T. Sanders, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Henry T. Sanders petitions for a writ of mandamus seeking relief in an eviction

proceeding remanded to state court.       We conclude that Sanders is not entitled to

mandamus relief.

         Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Furthermore, mandamus may not be used

as a substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir.

2007).

         The relief sought by Sanders is not available by way of mandamus. Accordingly,

we grant leave to proceed in forma pauperis and deny the petition for writ of mandamus.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                    PETITION DENIED




                                            2